Williams, Judge,

dissenting:

I do not think a power of revocation and re-appointment, to be executed "by a written instrument, signed, sealed and acknowledged,” is executed properly by a holograph will, not so signed, sealed and acknowledged. By the common law the mode prescribed for the execution of the power must be strictly pursued; if it is to be exercised by will only, a deed will not answer, aind vice versa. 2 Min. 741, and Williamson v. Beckham, 8 Leigh 20. If Mr. Broun’s will had been sealed;.and acknowledged, it would have been a literal compliance with the condition, for even though it 'was testamentary in character, it would also have been the kind of a writing designated. But not being acknowledged, it is not such a. writing as the donor had prescribed. The court has no right to imply that the acknowledgment is an immaterial requirement that can be dispensed with. There having been no express provision for a revocation and re-appointment by will, I do not think section 4, chapter 77, Code, has any application, for the reason stated by Lord Justice Turner in Collard v. Sampson, and quoted in the majority *701opinion. I think the later English decisions, and not the case of Buckell v. Blenkhorn, which the opinion has followed, furnish the correct interpretation of the statute.